Citation Nr: 1222593	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  12-05 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been presented to reopen a claim for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Robert Walsh, Attorney


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from October 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) that found that new and material evidence had not been submitted to reopen the claims for service connection for bilateral hearing loss and tinnitus.  Subsequently, in a January 2010 rating decision, the RO reopened the claims and denied them on the merits.  

Although the RO reopened the Veteran's claims, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a determination that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant).  Hence, the Board has characterized the issues accordingly as noted on the initial page of this decision.  

The Veteran was scheduled for a personal hearing before RO personnel in February 2012.  He subsequently canceled the hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  



FINDINGS OF FACT

1.  In a February 2008 decision, the Board denied the Veteran's initial claims for service connection for bilateral hearing loss and tinnitus, and the Veteran did not appeal the decision.  

2.  Evidence received since the February 2008 Board decision, considered in conjunction with the record as a whole, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  The unappealed February 2008 Board decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  New and material evidence has been received to reopen the claims of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable Board decision below to reopen the claims for service connection for bilateral hearing loss and tinnitus, any deficiency as to the notice requirements consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), with VA's duties to notify the Veteran of evidence necessary to substantiate the claims is moot.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  A decision of the Board is final unless appealed to the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104 (West 2002).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim).  

The RO denied the Veteran's initial claims service connection for bilateral hearing loss and tinnitus in a January 2005 rating decision.  In a February 2008 decision, the Board also denied the claims.  The evidence of record at the time of the decision included the fact that the Veteran's service treatment records were presumed destroyed by a fire at the National Personnel Records Center (NPRC) and unavailable; the Veteran's Enlistment Record and Report of Separation showing that he served as an Airplane Propeller Mechanic; and a May 2005 VA examination report that concluded it was less likely that the Veteran's bilateral hearing loss and tinnitus were related to his military service, including his noise exposure.  Notice of the determination and his appellate rights were issued in February 2008.  The Veteran did not appeal the determination to the Court.  Hence, the decision became final.  38 U.S.C.A. § 7104 (West 2002).  

In June 2008, the Veteran requested that his claim be reopened.  The additional evidence associated with the file includes a June 2009 private audiological examination report that noted the Veteran's assertions of longstanding hearing loss secondary to military noise exposure, including two years of combat; treatise evidence from the National Academy of Sciences entitled "Responding to Noise Risks:  Hearing Conversation Programs in the Military" and "Noise Induced Hearing Loss"; and a December 2009 VA audiological examination report without an opinion.  The Veteran also submitted an affidavit noting that he did not have a hearing test at the time of his discharge, that his hearing loss and tinnitus began on active duty, and have continued since that time.  The Board finds this additional evidence is new, in that it was not previously of record, and it is also material as it relates to a prior basis for denial of the claim, i.e., asserting that the Veteran has had hearing loss and tinnitus since military service.  Solely for the purpose of determining whether to reopen the claim, this evidence is presumed credible.  See Kutscherousky, supra.  Thus, new and material evidence has been received, and the claims are reopened.  To this extent only, the appeal is allowed.  



ORDER

New and material evidence has been received and the claim for service connection for bilateral hearing loss is reopened; to this extent only the appeal is granted.  

New and material evidence has been received and the claim for service connection for tinnitus is reopened; to this extent only the appeal is granted.  


REMAND

As discussed above, the Veteran's claims for service connection for bilateral hearing loss and tinnitus have been reopened.  Exposure to noise has been conceded and the Veteran was afforded a VA examination in May 2005.  However, another VA examination was provided in December 2009, but the examiner declined to render an opinion because the claims file was not available for review.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2011).  In light of the facts presented here, the Board finds that a complete opinion based on a review of the file is required, particularly since a second examination was provided to the Veteran in conjunction with his claim to reopen.  Hence a remand is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for bilateral hearing loss and tinnitus since December 2009.  After securing the necessary release, the RO should obtain these records.  

2.  Thereafter, refer the Veteran's file to the examiner who provided the December 2009 VA examination, if available, or schedule the Veteran for another VA audiological examination for the purpose of ascertaining the etiology of the Veteran's currently manifest bilateral hearing loss and tinnitus.  Based on a full review of the record, including the treatise evidence and private medical statement submitted by the Veteran (and an evaluation if another one is deemed necessary), the examiner is asked to address following:  

a. Is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated bilateral hearing loss had its onset during the Veteran's period of active duty or is otherwise related to the noise exposure he experienced while on active duty?  
b. Is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated tinnitus loss had its onset during the Veteran's period of active duty or is otherwise related to the noise exposure he experienced while on active duty.  

A rationale for all opinions expressed should be provided.  If the examiner cannot reach a conclusion without resorting to speculation, it should be so stated in the examiner's report, with an explanation as to why.  

3.  After the above development has been fully accomplished, adjudicate the reopened claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


